Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in responsive to the Amendment filed on 06/16/2022.
In the Instant Amendment, claims 1, 6, and 11 have been amended; claims 1, 6, and 11 are independent claims.  Claims 1-15 have been examined and are pending in this application.  This Action is made FINAL. 
Response to Arguments
Applicants’ arguments in the instant Amendment, filed on 06/16/2022, have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Haicheng (CN 107145293) published on August 9, 2017, and further in view of Duan et al., (US 2021/0286191), CN-201810850355.8, filed on July 28, 2018.
Regarding claim 1, Haicheng discloses a screenshot method, applied to a terminal device, comprising: 
receiving a first input performed on a first display interface (page 5, lines 52-68, system detects long press operation or a heavy press operation by user; and also see page 2, lines 50); 
performing a long screenshot capturing operation on the first display interface to obtain a target long preview screenshot of the first display interface in response to the first input (page 2, lines 51-56; pages 6, lines 27-40; at step 302, a long press operation or heavy press operation is detected, a long screen shot will trigger and a user can preview entire page); 
receiving a second input performed on the target long preview screenshot (page 6, lines 52-53; step 330, the mobile terminal detects the slide operation of the user on the touch screen); 
in response to the second input, performing a long screenshot capturing operation or a screenshot operation on a second display interface to obtain a target screenshot of a-the second display interface (page 6, lines 55-60, a long screenshot will be performed base on the slide operation on the touch screen ).
Haicheng discloses all limitations above, but does not explicitly disclose the second display interface is a display sub-interface of the first display interface; and generating a long screenshot according to the target long preview screenshot and the target screenshot.
However,  Duan discloses a method/system for scrolling screenshot, wherein the second display interface is a display sub-interface of the first display interface (Duan: pars. 0103-0104; Fig. 3E; a preview image 313 on touchscreen); and 
generating a long screenshot according to the target long preview screenshot and the target screenshot (Duan: pars. 0102-0104, 0152-0152,  Figs. 3D-3E, 7; “[a]fter the electronic device 100 detects a touch operation performed by the user on the control in response to the touch operation, the electronic device executes a scrolling screenshot instruction, and displays a preview image 313 of an obtained screenshot on the touchscreen 101.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Duan with the method/system of Haicheng to guide the user to correctly take a screenshot, thereby improving scrolling screenshot efficiency of the electronic device.
Regarding claim 2, Haicheng and Duan disclose the method according to claim 1. 
Haicheng further discloses the method, wherein the obtaining a target long preview screenshot of the first display interface in response to the first input (Haicheng: page 2, lines 51-56; pages 6, lines 27-40) comprises: detecting a control in the first display interface (Haicheng: page 2, lines 51-56; pages 6, lines 27-40; at step 302, a long press operation or heavy press operation is detected, a long screen shot will trigger); and in response to the first input, obtaining the target long preview screenshot (Haicheng: page 7, line 68; page 8, lines 1 and 5-17; Fig. 5-6), and according to a first position of the control in the first display interface, marking a second position corresponding to the control in the target long preview screenshot (Haicheng: page 7, line 5-19, 68; page 8, lines 1 and 5-17; page 8, lines 59-66, Fig. 5-6; the starting position of the long screenshot content is determined according to the user's selection and the user adjusts the final position of the long screenshot content according to slide operation).
Regarding claim 3, Haicheng and Duan disclose the method according to claim 2. 
Haicheng further discloses the method, wherein the second input is an input performed on a target position in the target long preview screenshot, the target position corresponds to one of the second positions (Haicheng: page 7, line 5-19, 68; page 8, lines 1 and 5-17; page 8, lines 59-66, Fig. 5-6; the starting position of the long screenshot content is determined according to the user's selection and the user adjusts the final position of the long screenshot content according to slide operation), 
Duan further discloses the method wherein the second display interface is a display sub-interface corresponding to a target control in the first display interface, and the target control is a control corresponding to the target position ((Duan: pars. 0102-0104, 0152-0152,  Figs. 3D-3E, 7; “[a]fter the electronic device 100 detects a touch operation performed by the user on the control in response to the touch operation, the electronic device executes a scrolling screenshot instruction, and displays a preview image 313 of an obtained screenshot on the touchscreen 101.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Duan with the method/system of Haicheng to guide the user to correctly take a screenshot, thereby improving scrolling screenshot efficiency of the electronic device.
Regarding claim 4, Haicheng and Duan disclose the method according to claim 3.
Duan further discloses the method, wherein the generating a long screenshot according to the target long preview screenshot and the target screenshot comprises: determining an insertion position of the target screenshot in the target long preview screenshot; and inserting the target screenshot to the insertion position to obtain the long screenshot (Duan: pars. 0102-0103; Figs. 3D-3E; the preview image 313 automatically updated based on the electronic device detects touch operation performed by the user). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Duan with the method/system of Haicheng to guide the user to correctly take a screenshot and conveniently distinguish between screenshot types, such as long screenshot or common screenshot.
Regarding claim 5, Haicheng and Duan disclose the method according to claim 4. 
 Duan further discloses the method, wherein the insertion position is the target position, or the insertion position is any position other than the target position in the target long preview screenshot (Duan: pars. 0102-0103; Figs. 3D-3E; the preview image 313 automatically updated based on the electronic device detects touch operation performed by the user). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Duan with the method/system of Haicheng to guide the user to correctly take a screenshot and conveniently distinguish between screenshot types, such as long screenshot or common screenshot).
Regarding claims 6-10; claims 6-10 are directed to a terminal device associated with the method claimed in claims 1-5  respectively; Claims 6-10 are similar in scope to claims 1-5 respectively, and are therefore rejected under similar rationale.
Regarding claims 10-15; claims 10-15 are directed to non-transitory computer-readable storage medium associated with the method claimed in claims 1-5  respectively; Claims 11-15 are similar in scope to claims 1-5 respectively, and are therefore rejected under similar rationale. 
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINH K PHAM/
Primary Examiner, Art Unit 2174